       Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 1 of 7. PageID #: 929




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 RONALD W. SCHMID, et al.                        )   CASE NO. 5:19-cv-01663-BYP
                                                 )
         Plaintiffs                              )   JUDGE BENITA PEARSON
                                                 )
 vs.                                             )   DEFENDANTS’ MOTION IN LIMINE
                                                 )   TO EXCLUDE EXPERT OPINIONS
 ANTHONY BUI, et al.                             )   NOT CONTAINED IN PLAINTIFFS’
                                                 )   EXPERT REPORTS
         Defendants                              )
                                                 )


        Defendants, Anthony Bui and SJ Transportation Co., Inc. (collectively, “Defendants”),

through counsel, respectfully move this Court for an Order, in limine, excluding any and all opinion

testimony of Plaintiffs’ experts not contained within their expert reports and to further exclude any

and all expert opinions of Plaintiffs’ witnesses not previously identified by the court-mandated

expert disclosure deadline. Permitting Plaintiffs’ experts to provide such opinions at trial that are

not contained in their respective expert reports would be unduly prejudicial to Defendants, and

should therefore be excluded under Evid.R. 403.

        As this Court is aware, Plaintiff Ronald W. Schmid (“Plaintiff”) and his wife, Terri A.

Schmid, (collectively, “Plaintiffs”) filed the underlying action on July 22, 2019, against

Defendants Anthony Bui (“Mr. Bui”) and SJ Transportation Co., Inc. (“SJ”) (collectively,

“Defendants”). (See DOC#1). The underlying action concerns a commercial vehicle accident that

occurred on February 20, 2019, in the northbound lanes of SR 57 in Wayne County, Ohio. (Id.)

Specifically, Plaintiffs allege that Mr. Bui, driving on behalf of and at the direction of SJ,



                                                 1
      Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 2 of 7. PageID #: 930




negligently operated his tractor-trailer resulting in a collision with a passenger vehicle being

operated by Plaintiff. (Id. at pp. 1-2). As a result of the impact, Plaintiff allegedly suffered

permanent injuries, loss of income, and diminished or impaired earning capacity. (Id. at pp. 2-3).

Plaintiff’s wife is asserting a claim for loss of consortium. (Id. at p. 3).

        In support of their claims, Plaintiffs identified Paul Lafferty, MD, Nancy Mitchell, MA,

and Justin King, Phys.D as expert witnesses. All three of Plaintiffs’ experts issued written reports

summarizing their opinions for use at trial by the court-mandated deadline of June 1, 2020, and,

critical to the instant Motion, none of Plaintiffs’ experts have provided supplemental opinions

and/or reports. (Emphasis added). (See April 16, 2020 Order, DOC# 47). Regardless of those

opinions contained in their respective expert reports, during their trial testimony, Plaintiffs’ experts

offered new opinions not previously disclosed and/or supplemented. Significantly, those new

opinions relate to the alleged permanency and future care associated with Mr. Schmid’s injuries.

Consider the following testimony elicited from Plaintiffs’ counsel during Dr. Lafferty’s trial

testimony taken on August 14, 2020:

                Q:      All right. Now what about the left leg, do you have an
                        opinion to a reasonable degree of medical certainty whether
                        the left hip injury resulted in any permanent problems?

                A:      Yes. (See Testimony of Dr. Lafferty at p. 80; l. 4-8, relevant
                        portions attached hereto as Exhibit A.)

Consider also the following:

                Q:      So that’s a permanent and substantial deformity, is it?

                A:      Yes. (Id. at p. 81; l. 7-9).




                                                       2
       Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 3 of 7. PageID #: 931




Lastly, and in attempt to elicit testimony not contained within Dr. Lafferty’s expert report, consider

the following:

                 Q:    Has Mr. Schmid been left with any permanent and
                       substantial physical deformities by virtue of his injuries from
                       this crash.

                 […]

                 A:    Absolutely. So as it pertains to the X-ray of his pelvis, there
                       is objective deformity of his pelvis that is permanent. (Id. at
                       p. 84; l. 5-15).

        It cannot be denied that the aforementioned testimony of Dr. Lafferty was not contained in

his expert report authored on April 20, 2020. Dr. Lafferty is the only physician expert identified

by the Plaintiff and has authored an 11-page report summarizing his care and opinions in this case.

(See Report of Paul M. Lafferty, attached hereto as Exhibit B.). Throughout the report, Dr.

Lafferty specifically reviews the imaging studies and x-rays associated with Mr. Schmid’s care

and treatment and notes his examinations of Mr. Schmid and specifically concludes that Mr.

Schmid has “no deformity.” Consider the following:

   •    July 31, 2019: “focused examination of the right lower extremity demonstrated no

        deformity” (Id. at p. 1) and “focused exam of his left lower extremity demonstrated no

        obvious deformity” (Id. at p.2);

   •    September 10, 2019: “his x-rays demonstrated stable hardware position and stable fracture

        alignment. No evidence of migration or failure hardware.” (Id. at p.4)

   •    October 8, 2019: “focused exam of the right lower extremity, he demonstrated stable

        alignment” and x-rays were reviewed and demonstrated stable hardware position and stable

        alignment.” (Id. at p. 5)




                                                  3
       Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 4 of 7. PageID #: 932




   •    November 19, 2019: “x-rays revealed stable hardware and stable fracture alignment.” (Id.

        at p. 6)

   •    January 9. 2020: “Exam of the left lower extremity demonstrated no obvious deformity.

        He had normal alignment.” (Id. at p. 7)

   •    January 21, 2020: “Focused exam of bilateral lower extremity demonstrated no deformity

        with normal stable alignment.” (Id. at p. 8)

   •    March 17, 2020: “Focused exam of bilateral lower extremities demonstrated no deformity

        with normal stable alignment.” (Id. at p.9)

Based on Dr. Lafferty’s report and admissions throughout, Plaintiff has not suffered from a

permanent and substantial physical deformity, loss of use of limb or loss of a bodily organ system.

And, because Dr. Lafferty has not issued a supplemental expert report as required by the Federal

Rules of Civil Procedure, his supplemental opinions regarding permanency and those opinions not

contained within his expert report should be excluded as unfairly prejudicial to Defendants and in

violation of the Federal Rules of Civil Procedure.

        In addition, Plaintiffs will attempt to elicit expert opinions from witnesses who did not

previously submit a written expert report prior to the court-mandated deadline. For example,

during the trial testimony of Steven Meletiou, M.D. – one of Mr. Schmid’s treating providers –

Plaintiffs’ counsel elicited the following:

                   Q:    So those are permanent issues he’ll have to deal with the rest
                         of his life?

                   A:    Correct.

                   […]

                   Q:    Now, is Mr. Schmid, because of the wrist injury, also at risk
                         of either further injury or future medical needs?


                                                   4
      Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 5 of 7. PageID #: 933




                A:      He’s certainly at risk for future medical needs for sure, and
                        he’s at some risk for developing what’s called post-traumatic
                        arthritis, both in the wrist as well as the DRUJ, which are as
                        I said two separate joints. So he’s had an injury that involves
                        both of those joints.

                        He also had some instability of the DRUJ, so he’s at some
                        risk of developing arthritis, what we call post-traumatic
                        arthritis, which is arthritis as a result of trauma to a joint.
                        (See Testimony of Dr. Meletiou at p. 45; l. 6-21, relevant
                        portions attached hereto as Exhibit C.)

Again, these are undoubtedly expert opinions, and it cannot be denied that Dr. Meletiou has not

provided a written expert report as required by this Court’s Case Management Order. As such,

these opinions should be excluded as a matter of law. It cannot be denied that Plaintiffs’ delayed

disclosure of any new opinions would unduly prejudice Defendants, who have not been given

adequate time to prepare a proper defense. The aforementioned testimony of Plaintiffs’ witnesses

constitutes expert opinions not previously disclosed and should be excluded.

         In summary, Plaintiffs were required to identify all expert witnesses by the court-mandated

deadline. Thereafter, and per the Federal Civil Rules, Plaintiffs were required to supplement those

reports with any new opinions prior to trial. To date, Plaintiffs have provided no supplemental

reports. And, as evidenced by Dr. Lafferty’s trial testimony, it is apparent that Plaintiffs’ experts

intend to testify regarding new opinions not contained in their expert reports. Any such efforts

should be precluded as a matter of law. Furthermore, Defendants respectfully request that this

Court exclude the expert opinions of Dr. Meletiou, as he failed to submit a report summarizing his

opinions prior to the mandatory expert report deadline established in the Court’s Case Management

Order.




                                                  5
Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 6 of 7. PageID #: 934




                                       Respectfully submitted,

                                       REMINGER CO., L.P.A.

                                       /s/ Andrew D. Jamison
                                       Andrew D. Jamison (0069679)
                                       400 Courtyard Square
                                       80 South Summit Street
                                       Akron, Ohio 44308
                                       P: (330) 375-1311
                                       F: (330) 375-9075
                                       E: ajamison@reminger.com

                                       Attorney for Defendants, Anthony Bui and
                                       SJ Transportation Co., Inc.




                                   6
      Case: 5:19-cv-01663-BYP Doc #: 93 Filed: 09/08/20 7 of 7. PageID #: 935




                                  CERTIFICATE OF SERVICE

       The foregoing was electronically filed on the 8th day of September, 2020, and is accessible

to all parties via the Court’s electronic filing system.


                                                       /s/ Andrew D. Jamison
                                                       Andrew D. Jamison (0069679)




                                                   7
